DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aditya Krishnan on 2/22/21.

The application has been amended as follows: 
1. (Currently amended) A laser ablation catheter for providing treatment to a subject with multiple orientation indicators, the laser ablation catheter comprising: 
a distal tip comprising: 
a body comprising: 
an outer surface and defining a longitudinal axis; 
a set of multiple orientation indicators comprising at least a first, a second, and a third orientation indicator of multiple side views of the body and the distal tip when visually viewed; 
the first orientation indicator formed as a first opening in the body, the first opening forming a first alphanumeric shape; 
the second orientation indicator comprising a second opening in the body and a channel on the outer surface of the body, the second opening forming a second alphanumeric shape, the second 
the third orientation indicator disposed [[of]] relative to the second orientation indicator such that when the distal tip is viewed in a second side view, the third orientation indicator and the second orientation indicator overlap and visually contrast with the body formed by the radiopaque material wherein a distal tip neither overlies or underlies the first and second orientation indicators   when viewed in a third side view wherein the distal tip underlies and obscures the third orientation indicator when the distal tip is viewed in the third side view; and a plurality of transport members carried by the distal tip and disposed of in an eccentric arrangement relative to the longitudinal axis, the plurality of transport members adapted to transmit laser energy.

Allowable Subject Matter
Claims 1-7 and 9-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closes pieces of prior art are US 20120302935 to Miller et al; US 20050148866 to Gunderson; US 20090163900 to Taylor et al.; US . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/J.M./Examiner, Art Unit 3792       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792